Citation Nr: 0305946	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of a low 
back disability, status post L5-S1 radiculopathy with L5-S1 
disc surgery (a low back disability), currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied, among other claims, entitlement to an 
increased evaluation for the veteran's service-connected low 
back disability.  The veteran perfected a timely appeal of 
this determination to the Board.

In the September 1998 rating decision, the RO also denied the 
veteran's claims seeking service connection for restrictive 
lung disease; right knee disability; left hip disability; 
refractive error; hypercholesterolemia; hypertension; hearing 
loss; allergic rhinitis; and pes planus.  When this matter 
was previously before the Board in June 2000, the Board 
denied each of these claims on the basis that no new and 
material evidence had been received to reopen claims for 
these benefits.  As such, none of these issues is before the 
Board.  In that same decision, the Board also remanded the 
veteran's low back disability claim for further development.

In May 1999, this case was advanced on the docket by order of 
the Vice Chairman of the Board pursuant to 38 C.F.R. 
§ 20.900.  

As a final preliminary matter, the Board notes that in the 
June 2000 decision, the Board referred to the RO for its 
consideration the issues of entitlement to service connection 
for tinnitus, as well as service connection for right knee 
disability as secondary to his service-connected low back 
disability.  In a November 2001 rating decision the RO denied 
these claims and the veteran did not appeal; thus they too 
are not before the Board.


REMAND

The veteran and his representative also contend that a 
disability evaluation higher than 20 percent is warranted for 
the veteran's service-connected low back disability.  The 
Board notes that during the pendency of the appeal - and 
subsequent to the Board's June 2000 remand - the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

Again, the Board remanded this matter in June 2000 for 
further adjudication.  The November 2001 rating action and 
supplemental statement of the case essentially complied with 
the dictates of the remand; however, neither the veteran nor 
his representative were issued any sort of notification of 
the VCAA and the effect it had on his claim in appellate 
status.  The Board points out that the claims folder was 
returned to the Board in September 2002, approximately one 
year after the VCAA was enacted.  The Board finds that the RO 
should inform the veteran and his representative of the VCAA 
and its notification provisions.  

Further, as noted by the Board in its January 2003 letter to 
the veteran, the regulations pertaining to Diagnostic Code 
5293, intervertebral disc syndrome, were revised, effective 
September 23, 2002.  67 Fed. Reg. 54345-54349 (2002).  Where, 
as here, the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As such, although the Board acknowledges that 
subsequent to the June 2000 remand the veteran was afforded 
formal VA examinations in September 2000 and June 2001, in 
light of the revision of the criteria for evaluating 
intervertebral disc syndrome, the Board is of the opinion 
that an updated examination should be accomplished to 
determine the current nature of the veteran's low back 
disability.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.  The RO should also provide him 
with a copy of the criteria contained in 
revised Diagnostic Code 5293.

2.  The record indicates that the veteran 
has been receiving treatment for his low 
back disability at the Columbia, South 
Carolina, VA Medical Center.  Records of 
the veteran's treatment for this 
condition, dated since September 2000, 
should be associated with the claims 
folder.  If no such records can be found, 
ask for specific confirmation of that 
fact.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, make 
arrangements with the appropriate VA 
medical facility to schedule the veteran 
for VA examination to determine the 
nature, extent, frequency and severity of 
the veteran's orthopedic and neurologic 
impairment related to service-connected 
low back disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's low back disability.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the low 
back.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of low back.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  In addition, if 
possible, the examiner should state 
whether the low back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes. With respect to the 
veteran's neurological impairment, the 
examiner should also identify all 
neurological symptoms of the veteran's 
intervertebral disc syndrome and express 
an opinion as to their severity.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  In doing so, the RO must 
specifically consider of the criteria for 
rating low back disability set forth in 
Diagnostic Code 5293 in effect prior to 
September 23, 2002, as well as the 
revised criteria for rating this 
condition that became effective on that 
date.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




